Citation Nr: 0738933	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  02-00 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD) prior to January 2000.  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) prior to January 2000.  


REPRESENTATION

Veteran represented by:	Kenneth Carpenter - Private 
Attorney


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1959 to 
December 1962 and from March 1964 to February 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2000 rating decision which established 
service connection for PTSD and denied entitlement to a TDIU 
rating.  In July 2000, the veteran voiced disagreement with 
the 50 percent disability rating assigned for his PTSD and 
with the denial of a TDIU.  Following a remand by the Board 
for further development in September 2004, the Board denied a 
rating in excess of 50 percent prior to January 6, 2000, but 
granted a 100 percent disability rating from January 6, 2000 
forward.  This was appealed to Court of Appeals for Veterans 
Claims, which vacated the Board's decision to the extent it 
was adverse to the veteran.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its May 2007 Memorandum Decision vacating the Board's 2005 
decision, the Court directed the veteran be provided a 
"thorough and contemporaneous medical examination that 
includes an evaluation of all of the medical evidence and 
includes an opinion as to the effect of his PTSD, on his 
ordinary activities or ability to work during the time period 
in question," August 1991 to January 2006.  The examiner 
should "distinguish the effects of the appellant's non-
service-connected CVA from those caused by his PTSD, if 
possible; if the examiner is not able to so distinguish the 
effects of those conditions, the examiner must evaluate the 
appellant's CVA residuals as part of his PTSD."  

Consistent with the Court's order, the case is REMANDED for 
the following action:

1.  Schedule the veteran for a psychiatric 
examination to evaluate the nature and 
severity of his PTSD from August 12, 1991 to 
January 6, 2000.  The examiner should be 
provided with the veteran's claims file and 
should note that the claims file was 
provided.  Any conclusion should be 
supported by a full rationale.  

Consistent with the Order of the Court, the 
examiner is requested to provide an opinion 
that describes the effect of the veteran's 
PTSD on his ordinary activities or ability 
to work between August 1991 and January 
2006, and in doing so, distinguish the 
effects of the veteran's non-service-
connected cerebral artery 
aneurysm/cerebrovascular accident from those 
caused by his PTSD, if possible.  If the 
examiner is not able to so distinguish the 
effects of those conditions, that should be 
so stated, and the veteran's cerebral artery 
aneurysm/cerebrovascular accident residuals 
should be considered as part of his PTSD in 
providing the opinion.  

2.  Once the development has been completed, 
the claim should be readjudicated.  If any 
of the benefits sought are not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded an appropriate 
opportunity to respond before returning the 
record to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



